Citation Nr: 1712060	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee.  

2.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2016, the Veteran testified at a Board hearing.  

In August 2016, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected retropatellar pain syndrome of the bilateral knees.  He maintains that his knee symptoms are worse than reflected in the 10 percent rating assigned for the right knee and the 10 percent rating assigned for the left knee.  

As noted above, in August 2016, the Board remanded the increased rating claims for the Veteran's service-connected right and left knee disabilities to afford him a VA examination, in terms conforming to the rating schedule, which was conducted in October 2016.  However, and although the terms conforming to the rating schedule were specified in the September 2016 examination request, the examination report is not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Thus, a new examination is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

The Board notes that the October 2016 VA examination report states that the severity of the Veteran's right knee symptoms seems to be due in large part due to the presence of a Baker's cyst, which was noted to be unrelated to his retropatellar pain syndrome.  If it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Further, where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In addition, VA knee treatment records associated with the claims file in November 2016 include notation that the Veteran was being referred to an alternate facility for a consultation in association with persistent right knee pain.  It was noted that he was scheduled for VA magnetic resonance imaging (MRI) of the right knee in November 2016.  Thus, on remand, the claims file should be updated to include all of the Veteran's VA medical records since October 2016.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since October 2016, including the November 2016 VA report of MRI and associated records from the alternate facility referenced.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After completion of the above, schedule the Veteran for a VA knee examination to ascertain the severity of his service-connected retropatellar pain syndrome of the right and left knee.  The claims file should be reviewed by the examiner. 

All indicated tests (including x-ray, MRI, and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Also, state whether it is at least as likely as not (a 50 percent or greater probability) that any other right or left knee disability diagnosed, to include Baker's cyst, is part and parcel of the Veteran's already service-connected knee disabilities or, if not, is caused by or aggravated by the service-connected knee disabilities.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner is to identify the baseline level of severity prior to the aggravation. 

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

